 

UNITED STATES OF AMERICA

Vv.

JERSON GUTIERREZ-RAMOS

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF TEXA US. DISTRICT COURT
DALLAS DIVISION see LED. OF TEXAS

 

CASE NO.: 3:18-CH-333-Bf02) AUG 2 2 2019

 

CO LO? (ON 6 (On

 

 

CLERK, U.S. DISFRICT COURT
By Wee

 

Deputy

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

JERSON GUTIERREZ-RAMOS, by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir.
1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count | of the 18-count
Indictment filed July 10, 2018. After cautioning and examining JERSON GUTIERREZ-RAMOS under oath concerning
each of the subjects mentioned in Rule 11, 1 determined that the guilty plea was knowledgeable and voluntary and that the
offense charged is supported by an independent basis in fact containing each of the essential elements of such offense. |
therefore recommend that the plea of guilty be accepted, and that JERSON GUTIERREZ-RAMOS be adjudged guilty of
Racketeer Influenced and Corrupt Organization (RICO) Conspiracy, in violation of 18 U.S.C. § 1962(d) and have
sentence imposed accordingly. After being found guilty of the offense by the district judge,

7a The defendant is currently in custody and should be ordered to remain in custody.

C The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

O The Government does not oppose release.

O The defendant has been compliant with the current conditions of release.

O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
person or the community if released and should therefore be released under § 3142(b) or (c).

‘- The Government opposes release.

O The defendant has not been compliant with the conditions of release.

0 If the Court accepts this recommendation, this matter should be set for hearing upon motion of the

Government.

C The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other_person or the community if released.

Date: August 22, 2019

    

A=

DAVID L. MORAN
UNITED STATES MAGISTRATE JUDGE

 

 

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its
service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).
